DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 12-20) in the reply filed on 4/22/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2005/0217860 cited by applicant) in view of George et al. (US 2784790 cited by applicant) and CN’349 (CN 2091349).
 	With respect to claim 12, Mack et al. discloses a downhole tool assembly (Fig. 1-3), comprising: a deployment tool (17, 25, 35); a packer 33 bag 37 wrapped around an outer surface of the deployment tool, the packer bag comprising: a flexible composite wall (elastomer [0015]); and wherein the flexible composite wall forms a fully enclosed bag having at least one fluid opening (upper end connected to 39).
 	However, the reference fails to explicitly teach “a skeleton wire attached to the flexible composite wall and securing the packer bag around the deployment tubing; and at least one canister containing at least one polymer filler starting composition, the at least one canister being fluidly connected to the at least one fluid opening” as called for in the claim. 
 	CN’349 teaches a packer (Fig. 1-2) having a bag 5, 6 of composite material, and with skeleton wire 7 in order to prevent the rubber from expanding (see translated “description” section). George et al. teaches a packer (Fig. 1-2) that includes a canister F for providing filler material to the expandable packer (col. 2, lines 15-51, col. 3, lines 22-35).  
	It would be considered obvious to one of ordinary skill in the art to provide the packer of Mack et al. with a skeleton wire in view of the teachings of CN’349 and to provide a canister in view of the teachings of George et al. in order to provide the packer with wire secured, and canister to inflate the expandable packer with filler material.

With respect to claim 13, CN’349 teaches wherein the skeleton wire is integrally formed with the flexible composite wall (CN’349 Fig. 1-2).

With respect to claim 14, Mack et al. teaches wherein the packer bag is wrapped a circumferential distance around the deployment tool greater than a circumference of the deployment tool (Fig. 1-3).

With respect to claim 15, Mack et al. teaches wherein the packer bag is uncovered around the deployment tool (Fig. 1-3).

With respect to claim 16, CN’349 teaches wherein the flexible composite wall has an outer surface comprising a plurality of asperities (CN’349 Fig. 1-2).

With respect to claim 17, Mack et al. teaches wherein flexible composite wall comprises a material selected from a thermoplastic composite reinforced with aramid, thermoplastic polyurethane, and an elastomer [0015].

With respect to claim 19, George et al. teaches wherein the at least one canister is removably connected to the deployment tool (via threads shown Fig. 1).

With respect to claim 20, although the Mack et al. reference fails to explicitly teach “wherein the packer bag protrudes a thickness from the outer surface of the deployment tool less than 1 inch” as claimed, it would have been obvious to a person having ordinary skill in the art to provide for a packer bag thickness as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        7/7/2022